Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate two different embodiments of food slicing systems in Figs. 1-9 and 10-17, respectively. The blade pivoting assemblies are different in the two food slicing systems, and therefore the same reference character should not be used for the two different food slicing systems.
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because the reference character “1006” is underlined in Fig. 14 despite not indicating a surface or cross-section.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 2 at line 2 recites “an angle”. In view of the present specification, it is clear that this is the same angle as the ‘predetermined angle’ of claim 1. Therefore, claim 2 should recite that the predetermined angle is between 4 degrees and 8 degrees rather than introducing “an angle”. 
Claim 3 at line 2 recites “an angle”. In view of the present specification, it is clear that this is the same angle as the ‘predetermined angle’ of claim 1. Therefore, claim 3 should recite that the predetermined angle is between 2 degrees and 10 degrees rather than introducing “an angle”. 
Claim 11 at line 4 recites “a shaft”. This ‘shaft’ should have a unique name, such as – a second shaft –, since claim 1 already introduces a support shaft. Further, later recitations of “the shaft” in claim 11 should be amended to refer to the unique name (e.g., -- the second shaft –).
Claim 11 at line 6 recites “pivoting connecting arm”. This recitation should read – a pivoting connecting arm –.
Claim 11 ends in a semi-colon. The claim should end in a period.
Claim 13 at line 2 recites “an angle”. In view of the present specification, it is clear that this is the same angle as the ‘predetermined angle’ of claim 12. Therefore, claim 13 should recite that the predetermined angle is between 4 degrees and 8 degrees rather than introducing “an angle”. 
Claim 14 at line 2 recites “an angle”. In view of the present specification, it is clear that this is the same angle as the ‘predetermined angle’ of claim 12. Therefore, claim 14 should recite that the predetermined angle is between 4 degrees and 8 degrees rather than introducing “an angle”. 
Claim 15 begins, “assembly of claim 12”. This recitation should read – The assembly of claim 12 –.
Claim 21 recites, “pivoting movement of the support frame”. This movement is already introduced in claim 12 as “pivotal movement of the support frame”. This claim 21 should recite – the pivotal 
Claim 22 at line 4 recites, “a shaft”. This ‘shaft’ should have a unique name, such as – a second shaft –, since claim 12 already introduces a support shaft, and later recitations of “the shaft” in claim 22 should be amended to refer to the unique name (e.g., -- the second shaft –).
Claim 22 at line 6 recites, “pivoting connecting arm”. This recitation should read – a pivoting connecting arm –.
Claim 22 ends in a semi-colon. The claim should end in a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 at line 9 recites the limitation “the free link”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is intending to introduce some new structure and is using ‘the’ inadvertently, or whether this recitation is intending to refer to some previously introduced structure and is merely an unintended name, rendering the claim indefinite. For examination purposes, the examiner interprets claim 11 as requiring some new ‘free link’.
Claim 12 recites that the slicing assembly comprises the actuator. Then, claim 12 recites that the actuator is “configured to reciprocally move the slicing assembly”. This recitation is indefinite because it is unclear what structure the actuator is required to be configured to move. The slicing assembly as claimed includes the actuator, and as the slicing assembly is disclosed in the present specification the actuator does not move itself (indeed, as disclosed in the present specification, the actuator only moves some portions of the slicing assembly). Thus, it follows that claim 12 cannot be interpreted as requiring that the actuator moves the entire slicing assembly, as this would require the actuator to move itself and as this interpretation would be inconsistent with the present specification. Claim 12 is indefinite because the structure that must be moved by the actuator is unclear. Does the Applicant intend to require that the actuator moves any part of the slicing assembly? Does claim 12 include a typographical error where the Applicant intends to require that the actuator moves the support frame instead of the slicing assembly? Either of these interpretations appears consistent with the present disclosure, but interpreted claim 12 as requiring that the actuator moves the entire slicing assembly as the plain language of the claim suggests is not consistent with the present disclosure. 
Claim 12 recites an angle of the cutting blade relative to the cutting plane of the food product (e.g., claim 12 recites that the cutting blade is “substantially co-planar with a cutting plane of the food product”). Claim 12 is directed only to a slicing assembly ‘for a food slicing system’, so the food slicing system is not claimed. The slicing assembly of claim 12 can be installed on or as a part of a food slicing system. However, the position of the cutting plane of the food product is determined by the unclaimed food slicing system. The slicing assembly itself does not define the cutting plane of the food product. Consider that a slicing assembly can be installed at different angles on a food slicing system, where the orientation of the slicing assembly on the food slicing system is not necessarily fixed or predetermined. As a result, claim 12 is indefinite because the recited position of the cutting blade relative to the cutting plane depends on the orientation in which the claimed slicing assembly is installed in the food slicing system. In other words, when viewing the claimed slicing assembly in isolation, it cannot be determined whether or not the plane of the cutting blade is substantially co-planar with the cutting plane of the food product because there is no structure that defines the cutting plane of the food product. (Contrast claim 12 with claim 1, which is directed to the entire food slicing system, which food slicing system does define the cutting plane of the food product.)
Claim 13 recites an angle of the cutting blade relative to the cutting plane of the food product. Similar to as explained above in regards to claim 12, claim 13 is directed only to a slicing assembly ‘for a food slicing system’, so the food slicing system is not claimed. Claim 13 is indefinite because the recited angle of the cutting blade relative to the cutting plane depends on the orientation in which the claimed slicing assembly is installed in the food slicing system. The angle cannot be determined when the slicing assembly is considered in isolation because the angle depends on the manner in which the slicing assembly is ultimately installed on a food slicing system. 
Claim 14 recites an angle of the cutting blade relative to the cutting plane of the food product. Similar to as explained above in regards to claim 12, claim 14 is directed only to a slicing assembly ‘for a food slicing system’, so the food slicing system is not claimed. Claim 14 is indefinite because the recited angle of the cutting blade relative to the cutting plane depends on the orientation in which the claimed slicing assembly is installed in the food slicing system. The angle cannot be determined when the slicing assembly is considered in isolation because the angle depends on the manner in which the slicing assembly is ultimately installed on a food slicing system. 
Claim 15 recites an angle of the cutting blade relative to the cutting plane of the food product. Similar to as explained above in regards to claim 12, claim 15 is directed only to a slicing assembly ‘for a food slicing system’, so the food slicing system is not claimed. Claim 15 is indefinite because the recited angle of the cutting blade relative to the cutting plane depends on the orientation in which the claimed slicing assembly is installed in the food slicing system. The angle cannot be determined when the slicing assembly is considered in isolation because the angle depends on the manner in which the slicing assembly is ultimately installed on a food slicing system. 
Claim 16 recites an angle of the cutting blade relative to the cutting plane of the food product. Similar to as explained above in regards to claim 12, claim 16 is directed only to a slicing assembly ‘for a food slicing system’, so the food slicing system is not claimed. Claim 16 is indefinite because the recited angle of the cutting blade relative to the cutting plane depends on the orientation in which the claimed slicing assembly is installed in the food slicing system. The angle cannot be determined when the slicing assembly is considered in isolation because the angle depends on the manner in which the slicing assembly is ultimately installed on a food slicing system. 
Claim 22 at line 9 recites the limitation “the free link”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this recitation is intending to introduce some new structure and is using ‘the’ inadvertently, or whether this recitation is intending to refer to some previously introduced structure and is merely an unintended name, rendering the claim indefinite. For examination purposes, the examiner interprets claim 11 as requiring some new ‘free link’.
Claims 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 recites that the slicing assembly is moved from the extended position to the retracted position after a sliced stack is produced. Claim 1 already requires that the is reciprocally movable between an extended position and a retracted position, such that claim 1 already requires the ability to move the slicing assembly from the extended position to the retracted position. Claim 9 merely specifies some particular time at which the movement is able to occur, and that time is not related to any other action of the claimed food slicing system. Claim 9 only describes some manner of using the device of claim 1 (noting that claim 9 does not even specify any structure that has to produce the sliced stack, so the claimed system need not necessarily produce the sliced stack). However, claim 9 does not further limit claim 1 because claim 9 does not further describe any structure of the claim food slicing system. Note that claim 9 does not specify any structure that produces the sliced stack, nor does claim 9 specify any structure that initiates movement of the slicing assembly to the retracted position. Consider a situation where a user having a cutting board and a knife cuts a food product into a sliced stack, and then in an unrelated event the claimed food slicing system is operated to move the slicing assembly from the extended position to the retracted position – this situation would satisfy claim 9 due solely to the time at which a user elects to cut the food product. One the other hand, if claim 9 recited that a controller moves the slicing assembly after controlling the operation of the system to cut the sliced stack, then claim 9 would be further limiting. However, since claim 9 only describes some time at which movement of the slicing assembly already permitted by claim 1 can occur, claim 9 does not further limit any structure in claim 1.
Claim 20 does not further limit claim 12 for the same reasons as discussed above in regards to claim 9 not further limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 19-20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 046 476 A1 to Mueller.
Regarding claim 12, Muller discloses a slicing assembly for a food slicing system 1 (the slicing assembly shown in Fig. 1), the slicing assembly comprising: 
a support frame 40; 
a cutting blade 4 configured to slice a food product 2 into a plurality of food slices (see Fig. 1 and the Abstract); 
a motor configured to operatively drive the cutting blade 4 (see paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’); 
a support shaft 13 operatively coupled to the support frame 40 (see Fig. 1) and configured to permit pivotal movement of the support frame 40 about a pivot point (see the pivotal movement 52 in Fig. 1, which is about a pivot point defined by shaft 13); 
an actuator 53 operatively coupled to the support frame 40 (see Fig. 1) and configured to reciprocally move the slicing assembly between an extended position and a retracted position (see the pivoting movement 52 in Fig. 1, where the ‘extended position’ is a counter-clockwise position and the ‘retracted position’ is a clockwise position; see also the final paragraph at page 4); 
wherein when the slicing assembly is in the extended position, a plane of the cutting blade is substantially co-planar with a cutting plane of the food product 2 (see the position of the slicing assembly in Fig. 1), and the cutting blade 4 slices the food product (see the cutting disclosed by the Abstract); and 
wherein when the slicing assembly is in the retracted position, the plane of the cutting blade 4 is disposed at a predetermined angle away from the cutting plane of the food product 2 (when pivoting away from the extended position in the clockwise direction of pivoting movement 52; see paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’), and the cutting blade does not contact the food product 2 (see the blank cuts described at paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’).  
Regarding claim 19, Mueller discloses that the actuator 53 is one of an electric actuator, a pneumatic actuator, an hydraulic actuator, and a stepper motor (see the final paragraph of page 4).  
Regarding claim 20, Mueller discloses that the cutting blade is moved from the extended position to the retracted position after a sliced stack having a predetermined number of slices, is produced (this recitation merely depends on the manner in which the claimed system is operated; e.g., so long as the actuator 53 is actuated after a sliced stack is produced, such as if an operator controls the device to cut a plurality of slicer, and then the operator stacks the slices, and then following these steps the actuator 53 is controlled to produce blank cuts).  
Regarding claim 23, Mueller discloses a slicing assembly for a food slicing system 1 (the slicing assembly shown in Fig. 1), the slicing assembly comprising: 
a support frame 40 configured to support a motor (see Fig. 1 and the paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’) and a cutting blade 4 (see Fig. 1; note that due to the next two recitation explicitly describing features of the cutting blade and motor, claim 23 is interpreted as expressly claiming the cutting blade and motor); 
the cutting blade 4 configured to slice a food product 2 into a plurality of food slices (see Fig. 1 and the Abstract); 
the motor configured to operatively drive the cutting blade 4 in a circular or orbital path (see Fig. 1 and the paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’); and 
a support shaft 13 operatively coupled to the support frame 40 and configured to permit pivotal movement of the support frame 40 (see pivoting movement 52 in Fig. 1) so as to move the cutting blade between an extended position and a retracted position (see pivoting movement 52 in Fig. 1; see also the cutting position inherently disclosed in the Abstract and the blank cutting position disclosed at the paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1 046 476 A1 to Mueller in view of US Pub. No. 2011/0179922 A1 to Weber and DE 10 2016 003 938 A1 to Schindler.
Regarding claim 1, Mueller discloses a food slicing system 1 (see Fig. 1) comprising: 
an input conveyor 3 configured to transport a food product 2 for slicing (see arrow 21 indicating the transportation direction in Fig. 1); 
a slicing assembly (including cutting blade 4 and support frame 40) configured to slice the food product 2 into a plurality of slices (via rotation of the cutting blade 4; see the Abstract); 
the slicing assembly located at a downstream location relative to the input conveyor 3 (see Fig. 1), and supported by a support arm 14; 
the slicing assembly further comprising: 
a support frame 40; 
a cutting blade 4; 
a motor configured to operatively drive the cutting blade 4 (see paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’); 
a support shaft 13 coupled to the support arm 14 (see Fig. 1) and connected to the support frame 40 (see Fig. 1); 
an actuator 53 operatively coupled to the support frame 40 (see Fig. 1) and configured to reciprocally move the slicing assembly between an extended position and a retracted position (see the pivoting movement 52 in Fig. 1, where the ‘extended position’ is a counter-clockwise position and the ‘retracted position’ is a clockwise position; see also the final paragraph at page 4), the slicing assembly pivoting during the reciprocal movement (see Fig. 1); 
wherein when the slicing assembly is in the extended position, a plane of the cutting blade 4 is substantially co-planar with a cutting plane of the food product 2 (see the position of the slicing assembly in Fig. 1), and the cutting blade 4 is configured to slice the food product 2 (see the cutting disclosed by the Abstract); and 
wherein when the slicing assembly is in the retracted position, the plane of the cutting blade 4 is disposed at a predetermined angle away from the cutting plane of the food product 2 (when pivoting away from the extended position in the clockwise direction of pivoting movement 52; see paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’), and the cutting blade does not contact the food product 2 (see the blank cuts described at paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’).  
Regarding claim 8, Mueller discloses that the actuator 53 is one of an electric actuator, a pneumatic actuator, an hydraulic actuator, and a stepper motor (see the final paragraph of page 4).  
Regarding claim 9, Mueller discloses that the slicing assembly is moved from the extended position to the retracted position after a sliced stack having a predetermined number of slices, is produced (this recitation merely depends on the manner in which the claimed system is operated; e.g., so long as the actuator 53 is actuated after a sliced stack is produced, such as if an operator controls the device to cut a plurality of slicer, and then the operator stacks the slices, and then following these steps the actuator 53 is controlled to produce blank cuts).  
Mueller fails to disclose: an output conveyor configured to receive thereon, the sliced food product; and that the slicing assembly is supported by plural support arms, where the support shaft is coupled between the support arms, as required by claim 1.
Regarding the output conveyor, Weber teaches a food slicing system having an output conveyor 45 configured to receive thereon, a sliced food product 33 (see Fig. 2a). Weber teaches that the output conveyor is advantageous in order to transport away the sliced food product (see the food product 33 being transported in stacks 35 in Fig. 2a; see also paragraph 82).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the food slicing system of Mueller with an output conveyor configured to receive sliced food product thereon as taught by Weber. This modification is advantageous because it allows for automatically transporting the sliced food product away to another desired location.
Regarding the plural arms, Schindler teaches a slicing assembly 46 that is support by two support arms 42 and 44 (see Fig. 1, the arms are fixed to the slicing device per the paragraph beginning ‘The pivoting device 26 includes a storage system 40’ at page 4 of Schindler), where a support shaft 50 for pivotally supporting the slicing assembly 46 is coupled between the support arms 42 and 44 (see Fig. 1). 
Mueller appears to disclose that its pivoting slicing assembly is supported by a single arm 14 in Fig. 1, such that slicing assembly appears to be cantilevered. Schindler, however, teaches providing a pair of support arms, one on each side of the slicing assembly, with the support shaft coupled between the support arms. It would have been obvious to one of ordinary skill in the art to provide Mueller with a second support arm on an opposing side of the slicing assembly from the existing support arm, and to modify the support shaft of Mueller to be coupled between the support arms, in view of the teaches of Schindler. This modification is advantageous because it enhances the strength of the support of the slicing assembly compared to the configuration of Mueller pre-modification. That is, instead of a cantilevered support, the slicing assembly of Mueller as modified is supported on both sides, thus enhancing the degree of support for the slicing assembly.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Weber and Schindler as applied to claim 1 above, and further in view of Schindler.
Regarding claims 2 and 3, Mueller, as modified, discloses that when the slicing assembly is in the retracted position (i.e., due to clockwise pivoting movement 52 in Fig. 1 of Mueller to produce the disclosed blank cuts), the plane of the cutting blade 4 is disposed at an unspecified angle away from the cutting plane of the food product 2 (in order to produce the blank cuts of the paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’). 
However, Mueller, as modified, is silent regard the specific angle or range of angles that the plane of the cutting blade is disposed at away from the cutting plane of the food product, and therefore Mueller, as modified, fails to disclose that this angle is between 4 degrees and 8 degrees as required by claim 2 and that this angle is between 2 degrees and 10 degrees as required by claim 3.
Schindler, however, teaches that the angle at which the cutting blade is angled away from the cutting plane of a food product when a slicing assembly is in a retracted, blank-cut producing position should be “only a few degrees” (see the final paragraph of page 4 into the first paragraph of page 5 of Schindler). Schindler teaches that the smallest possible movement to produce blank cuts is desirable (see the final paragraph of page 4 into the first paragraph of page 5 of Schindler), and Schindler suggests speed is improved due to a small movement of the blade (see the second paragraph on page 5 of Schindler). 
Therefore, because Mueller, as modified, discloses that the slicing assembly in the retracted position has the cutting blade angled some degree away from the cutting plane of the food product, and because Schindler teaches that the angled away should be a few degrees and as small as possible for improved speed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a value in the range of 4 degrees and 8 degrees and in the range of 2 degrees and 10 degrees because discovering an optimum size would have been a mere design consideration based on pivoting the cutting blade a sufficient amount that it does not cut the food product (which is the intent of the retracted position – i.e., to produce blank cuts) but only pivot a few degrees such that speed is improved. Pivoting too far away from the cutting plane is unnecessary because once the blade is pivoted so that cutting does not occur, further movement of the blade does not accomplish anything. On the  other hand, the food product is not perfectly linear so some margin of error should be included (i.e., not pivoting the absolute minimum amount possible). Therefore, selecting a size of the angle is merely a design choice to ensure that blank cuts are achieved without pivoting the blade unnecessarily far.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of Schindler’s suggestion to pivot the blade “only a few degrees” and “the smallest possible movement”. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Weber and Schindler as applied to claim 1 above, and further in view of US Pat. No. 5,241,887 to Wolff et al. and DE 10 2009 056 670 A1 to Weber.
Regarding claims 4 and 5, Mueller, as modified, appears to disclose that when the cutting blade is in the extended position, the plane of the cutting blade is co-planar (i.e., at an angle of 0 degrees) with the cutting plane of the food product (see Fig. 1 of Mueller). However, since Mueller, as modified, does not explicitly teach the angle of the cutting blade to the cutting plane, for the purposes of this rejection Mueller, as modified, is considered as failing to disclose that the cutting blade is substantially co-planar with the cutting plane of the food product within a tolerance of between + 0.50 degrees and -0.50 degrees as required by claim 4 and that the plane of the cutting blade is at a cutting angle of between 0.0 degrees and -3.0 degrees relative to the cutting plane of the food product, wherein a negative value of the cutting angle compensates for blade wear as required by claim 5.  
It is well known in the food slicing system arts that a cutting blade can be arranged parallel to the cutting plane of the food product (i.e., at an angle of 0 degrees). For example, both Wolff and Weber teach such a parallel cutting blade to cutting plane configuration (see Wolff at Fig. 1 and col. 1, lines 50-52; see Weber at the final paragraph of page 2 into page 3). 
Therefore, since Mueller, as modified, appears to show that the cutting blade is parallel to the cutting plane, and since Wolff and Weber each teach that the cutting blade is parallel to (and thus at an angle of degrees relative to) the cutting plane, it would have been obvious to one of ordinary skill in the art to select the cutting blade to be parallel to the cutting plane in the extended, cutting position of the blade. This modification is obvious because Wolff and Weber suggest such an orientation of the cutting blade when in the cutting position, and one of ordinary skill in the art would be motivated to select a cutting blade angle that is known to be acceptable. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Weber and Schindler as applied to claim 1 above, and further in view of US Pub. No. 2007/0028742 A1 to Mueller et al. (hereinafter referred to as ‘742).
Mueller, as modified, fails to disclose that the motor that drives the cutting blade is a servomotor as required by claim 6.
However, ‘742 teaches the use of a servomotor to drive a cutting blade 2 in a food slicing system (the system being shown in Fig. 1; see paragraph 65 describing the servomotor). ‘742 teaches that the use of a servomotor as a motor that drives a blade in a food slicing system is advantageous to enable feedback control (see paragraph 65). ‘742 teaches that feedback control enhances precision and the speed of controlling (see paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor that drives the cutting blade of Mueller, as modified, as a servomotor in view of the teachings of ‘742. This modification is advantageous because it enables feedback control of the motor, which enhances precision and the speed of controlling.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Weber and Schindler as applied to claim 1 above, and further in view of ‘742.
Regarding claim 7, Mueller, as modified, discloses that the actuator 53 is a linear electric motor (Fig. 1 of Mueller shows the linear action of the actuator 53, and the final paragraph of page 4 of Mueller discloses the electric motor feature). 
Mueller, as modified, fails to disclose that the motor is a servomotor as required by claim 7.
However, ‘742 teaches the use of a servomotor to drive adjustment of the position of a cutting blade 2 in a food slicing system (the system being shown in Fig. 1; see paragraph 65 describing the servomotor that drives the positional adjustment of the cutting blade 2). ‘742 teaches that the use of a servomotor to adjust a position of a blade in a food slicing system is advantageous to enable feedback control (see paragraph 65). ‘742 teaches that feedback control enhances precision and the speed of controlling (see paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of the actuator of Mueller, as modified, as a servomotor in view of the teachings of ‘742. This modification is advantageous because it enables feedback control of the motor, which enhances precision and the speed of controlling.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Weber and Schindler as applied to claim 1 above, and further in view of DE 10 2012 109 003 A1 to Mueller (hereinafter referred to as ‘003).
Mueller, as modified, fails to disclose a linkage arrangement coupled between the actuator and the support frame of the slicing assembly, the linkage arrangement configured to translate linear movement of the actuator into pivoting movement of the support frame, as required by claim 10.
‘003, however, teaches a food slicing system (see Figs. 1b and 1c) having a linkage arrangement (including linkage 52) coupled between an actuator 5b and a support frame of a slicing assembly (see Fig. 1c, where the support frame is attached to a lower end of linkage 52), the linkage arrangement configured to translate linear movement of the actuator 5b into pivoting movement of the support frame (see the discussion of the ‘pivoting movement’ at the paragraph beginning ‘In a further preferred embodiment of the invention …’ at page 7 of ‘003).
Mueller, as modified, discloses that its actuator produces a pivoting movement of the support frame, but fails to disclose much detail about the connection between the actuator and the support frame. Consider, hypothetically, if there is a pivotal connection between the rod of the actuator and the support frame – the vertical position of this pivotal connection must change during pivoting because the position follows an arc. ‘003 teaches using a linkage mechanism to connect an actuator to a support frame to produce a pivotal movement of the support frame. It would have been obvious to one of ordinary skill in the art to provide Mueller, as modified, with a linkage mechanism coupled between the actuator and the support frame as taught by ‘003 because the linkage mechanism allows for a conversion of the linear movement of the actuator into the pivoting movement of the support frame, and allows for the connection between the actuator and the support frame to have a vertical position change as the support frame pivots. Further, this modification is obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Mueller, as modified, and ‘003 together include each element claimed. One of ordinary skill in the art could have combined the linkage mechanism of ‘003 with the food slicing system of Mueller, as modified, by known methods (providing a linkage mechanism in a pivoting connection is known to a mechanical engineer) and in combination each element would have performed the same function as it did separately – the function of the linkage mechanism continues to be joining an actuator to a frame for pivoting movement of the frame, and the function of Mueller, as modified, is unchanged because the linkage mechanism merely enables the functionality already disclosed by Mueller, as modified. One of ordinary skill in the art would have recognized that the results of this combination were predictable because including a linkage mechanism in a pivoting connection is common in mechanism engineering designs, and also because ‘003 teaches the suitability of a linkage mechanism in a pivoting connection between an actuator and a support frame. Finally, another advantage of this modification is that a linkage mechanism can act as a torque multiplier, where a small force produced by the actuator can produce a comparatively large torque.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Schindler.
Regarding claims and 14, Mueller discloses that when the cutting blade is in the retracted position (i.e., due to clockwise pivoting movement 52 in Fig. 1 of Mueller to produce the disclosed blank cuts), the plane of the cutting blade 4 is disposed at an unspecified angle away from the cutting plane of the food product 2 (in order to produce the blank cuts of the paragraph at page 2 of Mueller beginning ‘In a preferred embodiment of the invention…’). 
However, Mueller is silent regard the specific angle or range of angles that the plane of the cutting blade is disposed at away from the cutting plane of the food product, and therefore Mueller, as modified, fails to disclose that this angle is between 4 degrees and 8 degrees as required by claim 13 and that this angle is between 2 degrees and 10 degrees as required by claim 14.
Schindler, however, teaches that the angle at which the cutting blade is angled away from the cutting plane of a food product when a slicing assembly is in a retracted, blank-cut producing position should be “only a few degrees” (see the final paragraph of page 4 into the first paragraph of page 5 of Schindler). Schindler teaches that the smallest possible movement to produce blank cuts is desirable (see the final paragraph of page 4 into the first paragraph of page 5 of Schindler), and Schindler suggests speed is improved due to a small movement of the blade (see the second paragraph on page 5 of Schindler). 
Therefore, because Mueller discloses that the cutting blade in the retracted position is angled some degree away from the cutting plane of the food product, and because Schindler teaches that the angled away should be a few degrees and as small as possible for improved speed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a value in the range of 4 degrees and 8 degrees and in the range of 2 degrees and 10 degrees because discovering an optimum size would have been a mere design consideration based on pivoting the cutting blade a sufficient amount that it does not cut the food product (which is the intent of the retracted position – i.e., to produce blank cuts) but only pivot a few degrees such that speed is improved. Pivoting too far away from the cutting plane is unnecessary because once the blade is pivoted so that cutting does not occur, further movement of the blade does not accomplish anything. On the  other hand, the food product is not perfectly linear so some margin of error should be included (i.e., not pivoting the absolute minimum amount possible). Therefore, selecting a size of the angle is merely a design choice to ensure that blank cuts are achieved without pivoting the blade unnecessarily far.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), in particular in view of Schindler’s suggestion to pivot the blade “only a few degrees” and “the smallest possible movement”. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of US Pat. No. 5,241,887 to Wolff et al. and DE 10 2009 056 670 A1 to Weber.
Regarding claims 15 and 16, Mueller appears to disclose that when the cutting blade is in the extended position, the plane of the cutting blade is co-planar (i.e., at an angle of 0 degrees) with the cutting plane of the food product (see Fig. 1 of Mueller). However, since Mueller does not explicitly teach the angle of the cutting blade to the cutting plane, for the purposes of this rejection Mueller is considered as failing to disclose that the cutting blade is substantially co-planar with the cutting plane of the food product within a tolerance of between + 0.50 degrees and -0.50 degrees as required by claim 15 and that the plane of the cutting blade is at a cutting angle of between 0.0 degrees and -3.0 degrees relative to the cutting plane of the food product, wherein a negative value of the cutting angle compensates for blade wear as required by claim 16.  
It is well known in the food slicing system arts that a cutting blade can be arranged parallel to the cutting plane of the food product (i.e., at an angle of 0 degrees). For example, both Wolff and Weber teach such a parallel cutting blade to cutting plane configuration (see Wolff at Fig. 1 and col. 1, lines 50-52; see Weber at the final paragraph of page 2 into page 3). 
Therefore, since Mueller appears to show that the cutting blade is parallel to the cutting plane, and since Wolff and Weber each teach that the cutting blade is parallel to (and thus at an angle of degrees relative to) the cutting plane, it would have been obvious to one of ordinary skill in the art to select the cutting blade to be parallel to the cutting plane in the extended, cutting position of the blade. This modification is obvious because Wolff and Weber suggest such an orientation of the cutting blade when in the cutting position, and one of ordinary skill in the art would be motivated to select a cutting blade angle that is known to be acceptable. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of ‘742.
Mueller fails to disclose that the motor that drives the cutting blade is a servomotor as required by claim 17.
However, ‘742 teaches the use of a servomotor to drive a cutting blade 2 in a food slicing system (the system being shown in Fig. 1; see paragraph 65 describing the servomotor). ‘742 teaches that the use of a servomotor as a motor that drives a blade in a food slicing system is advantageous to enable feedback control (see paragraph 65). ‘742 teaches that feedback control enhances precision and the speed of controlling (see paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor that drives the cutting blade of Mueller as a servomotor in view of the teachings of ‘742. This modification is advantageous because it enables feedback control of the motor, which enhances precision and the speed of controlling.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of ‘742.
Regarding claim 18, Mueller discloses that the actuator 53 is a linear electric motor (Fig. 1 of Mueller shows the linear action of the actuator 53, and the final paragraph of page 4 of Mueller discloses the electric motor feature). 
Mueller fails to disclose that the motor is a servomotor as required by claim 18.
However, ‘742 teaches the use of a servomotor to drive adjustment of the position of a cutting blade 2 in a food slicing system (the system being shown in Fig. 1; see paragraph 65 describing the servomotor that drives the positional adjustment of the cutting blade 2). ‘742 teaches that the use of a servomotor to adjust a position of a blade in a food slicing system is advantageous to enable feedback control (see paragraph 65). ‘742 teaches that feedback control enhances precision and the speed of controlling (see paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of the actuator of Mueller as a servomotor in view of the teachings of ‘742. This modification is advantageous because it enables feedback control of the motor, which enhances precision and the speed of controlling.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of ‘003. 
Mueller fails to disclose a linkage arrangement coupled between the actuator and the support frame, the linkage arrangement configured to translate linear movement of the actuator into pivoting movement of the support frame, as required by claim 21.
‘003, however, teaches a food slicing system (see Figs. 1b and 1c) having a linkage arrangement (including linkage 52) coupled between an actuator 5b and a support frame of a slicing assembly (see Fig. 1c, where the support frame is attached to a lower end of linkage 52), the linkage arrangement configured to translate linear movement of the actuator 5b into pivoting movement of the support frame (see the discussion of the ‘pivoting movement’ at the paragraph beginning ‘In a further preferred embodiment of the invention …’ at page 7 of ‘003).
Mueller discloses that its actuator produces a pivoting movement of the support frame, but fails to disclose much detail about the connection between the actuator and the support frame. Consider, hypothetically, if there is a pivotal connection between the rod of the actuator and the support frame – the vertical position of this pivotal connection must change during pivoting because the position follows an arc. ‘003 teaches using a linkage mechanism to connect an actuator to a support frame to produce a pivotal movement of the support frame. It would have been obvious to one of ordinary skill in the art to provide Mueller with a linkage mechanism coupled between the actuator and the support frame as taught by ‘003 because the linkage mechanism allows for a conversion of the linear movement of the actuator into the pivoting movement of the support frame, and allows for the connection between the actuator and the support frame to have a vertical position change as the support frame pivots. Further, this modification is obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Mueller  and ‘003 together include each element claimed. One of ordinary skill in the art could have combined the linkage mechanism of ‘003 with the food slicing system of Mueller by known methods (providing a linkage mechanism in a pivoting connection is known to a mechanical engineer) and in combination each element would have performed the same function as it did separately – the function of the linkage mechanism continues to be joining an actuator to a frame for pivoting movement of the frame, and the function of Mueller is unchanged because the linkage mechanism merely enables the functionality already disclosed by Mueller. One of ordinary skill in the art would have recognized that the results of this combination were predictable because including a linkage mechanism in a pivoting connection is common in mechanism engineering designs, and also because ‘003 teaches the suitability of a linkage mechanism in a pivoting connection between an actuator and a support frame. Finally, another advantage of this modification is that a linkage mechanism can act as a torque multiplier, where a small force produced by the actuator can produce a comparatively large torque.
Allowable Subject Matter
Claims 11 and 22  are not subject to any prior art rejection; however, no determination of allowability can be made for these claims in view of the issues identified above in regards to 35 USC 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724